DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Response to Amendment
This action is in response to the amendment filed 8/19/2022 in response to the Notice of Non-compliant or Non-responsive Amendment of 06/20/2022, where from the amendment of 8/19/2022, Claims 1-14 and 25-29 are pending of which Claims 3 and 11 are indicated as currently amended.  Claim 11 has an incorrect status indicator of “currently amendment” when no amendment was made to Claim 11.  Also from the Non-compliant or Non-responsive amendment filed 04/04/2022, Claims 11-14 were amended and claims 25-29 were added so these claims in the Amendment of 8/19/2022 have an incorrect status indicator.  Claims 1-2 and 5-10 are withdrawn and Claims 15-24 are cancelled.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.   
All outstanding rejections except for those described below are withdrawn by applicants' response filed 8/19/2022. 
Claim Rejections - 35 USC § 112(a)
Claims 12-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 12-13 each recite weight percentage of components.  Claim 12 recites “The pharmaceutical primary glass container according to claim 11, wherein the glycidoxypropyltrimethoxysilane and the phenyltriethoxysilane are each in a weight percentage from 2% to 8%.”  Claim 13 recites “The pharmaceutical primary glass container according to claim 11, wherein the varnish product further comprises HCl (0.1 N) in a weight percentage from 1 % to 2%, and a photoinitiator in a weight percentage from 0.1 % to 1 %.”  Claim 11 is dependent from Claim 3 which claims a coating with lubrication and anti-scratch properties, the coating comprising glycidoxypropyltrimethoxysilane and phenyltriethoxysilane.  However the application as filed as indicated in the U.S. 2019/0127270 in the abstract and at ¶s 0011-0019, 0025-0060 and table of ¶ 0033 and the examples indicates a varnish with a solvent has the weight percentages not of a coating with lubrication and anti-scratch properties which is on glass for the lubrication and anti-scratch properties to be implemented.  These written descriptions, as a matter of fact, would not reasonably convey to persons skilled in this art that Applicants were in possession of the invention defined by the claim, including all of the limitations thereof, at the time the application was filed because the specification as filed does not describe " glycidoxypropyltrimethoxysilane and the phenyltriethoxysilane are each in a weight percentage from 2% to 8%” or “HCl (0. lN) in a weight percentage from 1 % to 2%, and a photoinitiator in a weight percentage from 0.1 % to 1 %.  Rather a varnish with solvent and the components of HCl (0. lN) in a weight percentage from 1 % to 2%, and a photoinitiator in a weight percentage from 0.1 % to 1 % has such recited weight percentage of components of pending claims 12-13.  
In accordance with MPEP § 2163 persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims with the afore-mentioned recitation even though the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.    A)“A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).  The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991).  
A person skilled in the art at the time the application was filed would not have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed because a weight percentage of components for a varnish with solvent and 2 to 8% of both glycidoxypropyltrimethoxysilane and the phenyltriethoxysilane or with HCl (0.1 N) in a weight percentage from 1 % to 2%, and a photoinitiator in a weight percentage from 0.1 % to 1 % that is used to make the coating with lubrication and anti-scratch properties implemented on glass does not convey with reasonable clarity to those skilled in the art that such weight percentages are the same in the implemented coating for lubrication and anti-scratch properties on glass except for all of these components together, as of the filing date sought.    
Claim Rejections - 35 USC § 112(b)
Claims 12-13, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.   
Regarding Claims 12-13, and 27 each claim recites a range of amounts for a component of the coating or a precursor varnish product for the pharmaceutical primary glass container as “weight percentage”.  
Claim 12 recites “wherein the glycidoxypropyltrimethoxysilane and the phenyltriethoxysilane are each in a weight percentage from 2% to 8%.”  This recitation is unclear and confusing because Claim 12 depending from Claim 11 which is dependent from Claim 3 has a from the former a varnish product and from the latter a coating.  The lack of clarity and hence the indefiniteness for one skilled in the art arises whether the weight percentage is of the coating or varnish product and whether on a solids basis or a total components basis.  
Claim 13 recites wherein the varnish product further comprises HCl (0.1N) in a weight percentage from 1 % to 2%, and a photoinitiator in a weight percentage from 0.1 % to 1 %.”  This recitation is unclear and confusing whether these weight percentages are on a solids basis or total components basis with or without solvent or varnish formulation basis.    
Claim 27 recites “wherein the coating is formed from a varnish product comprising:  glycidoxypropyltrimethoxysilane in a weight percentage from 2% to 8%; phenyltriethoxysilane in a weight percentage from 2% to 8%; solvent in a weight percentage from 60% to 96%; HCl (0.1lN) in a weight percentage from 1 % to 2%; and photoinitiator in a weight percentage from 0.1 % to 1 %.”  This recitation is unclear and indefinite whether these weight percentages are on a solids basis or a total components basis or a weight parts basis given the percentages exceed 100% when the silanes are each 8 % and the solvent is 96%.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 3-4 and 11-12, 14, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over EP 0401736, Katoh et al. hereinafter “Katoh”, a copy of which was supplied by Applicant in view of U.S. 2013/0299378, Sharma et al. (hereinafter “Sharma”) further in view of U.S. 2013/017146, Fadeev et al. (hereinafter “Fadeev”).    
Regarding Claims 3-4, and 11-12, 14, and 25 Katoh discloses in the entire document particularly in the abstract and at page 2, lines 5-20, and pages 4- 6, a glass container scratch covering agent comprises as a main component as a product generated by reacting in a solvent a colloidal silica with a silicon compound expressed by the following formula (I):  
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (where x = 0 or 1; R = alkyl, vinyl, phenyl, aminoalkyl, acryloxyalkyl, methacryloxyalkyl, glycidoxyalkyl, polyoxyalkylene or polyoxyalkylene alkyl; R' = alkyl or phenyl; and R'' = lower alkyl).  The scratch covering agent covers scratches well, has transparency equal to glass, and has H2O-resistance.  The covering film covers scratches of glass containers, such as beer bottles, beverage bottles, milk bottles, and others, and protects the glass containers from scratches {reading on anti-scratch properties in the pending claims}, and the covering film of which does not break in the presence of water on surfaces of the glass containers.  From pages 5-6, examples of the silicon compound include -γ-glycidoxy propyl trimethoxysilane, - γ-glycydoxy propyl methyldiethoxylsilane, phenyltrimethoxysilane, - γ -aminopropyl phenyldiethoxysilane.  From Page 6, lines 29-45 the solvent can be a reaction solvent such as water, ethanol, acetone, isopropylalcohol, ethyleneglycol monobutylether, ethyleneglycol, propyleneglycol, ethylglycols, butylglycols, {reading on Claims 11, 14 and 25}.  
From page 6, lines 39-41 the effective component (solid component) is not especially specified, but when the effective component is 50 % or higher, unpreferably the resultant film does not have an even thickness. When the effective component is 5 % or less, the resultant film is so thin that the covering effect becomes insufficient {i.e. the thickness is even and not so thin for an insufficient covering effect}.  From page 6, lines 34-38, the mixing ratio of colloidal silica and the silicon compound {i.e. organosilane} is 1:50 to 1:0.2 so when the ratio of the silicon compound to 1 (one) of the colloidal silica is equal to or higher than 50, the scratch covering is insufficient.  When the ratio is equal to or lower than 0.2, the strength of the resultant covering film, and the adhesion thereof to the glass containers become lower.  Given the ratio of the silicon compound {organosilane} up to 50 to 1 of silica with the amount of effective component from 5 to 50% the amount of silicon compound {organosilane} can be up to just less than the 50% of the effective compound as in 50 % for the effective compound minus 1 for the silica equals up to 49% of silicon compound {organosilane}.  Such an amount of silane would overlap silane amounts as in pending claim 12.  From page 4, line 40-47 the colloidal silica is prepared with diluted hydrochloric acid.  Also Katoh divulges at the sentence bridging pages 6-7 that the addition of an emulsion of polyorganosiloxane to the covering agent gives lubrication to the resultant covering film, prevents the resultant covering film from being scratched, and improves the levelling.   
From page 7 2nd full ¶, Katoh discloses that the scratch covering agent is applied to glass bottles by known methods such as applied manually by means of woven fabric, unwoven fabric, foams, felt, or brushes, applied mechanically by securing the above-described tools to belts, or applied by the dipping process, the spraying process or others.  From the last sentence of page 7 to line 34 of page 8 examples and Table 1 show that the films applied on recovered rinsed beer bottles with scratches had the properties of curability covering, water resistance, appearance, and touch determined.  For curability appreciated by touch after cured for 1 day at room temperature, there was complete curing for examples 1-2 and 4-15. For scratch covering after curing for 1 day at room temperature there was invisible while perfectly covering all scratches for examples 1-2 and 4-15.  Also for the same examples after cured for 3 days at the room temperature, and dipped for 3 days in room-temperature water, the scratch covering of the applied films had no presence of oil on the surface.  Also for the same examples after cured for 3 days at room temperature there was no tacky touch on the surfaces of the films of the beer bottles.  
Although Katoh discloses the silicon compound {organosilane either glycidoxypropyltrimethoxysilane or phenyltrimethoxysilane} and solvent like ethanol which according to applicants specification in the examples and ¶ 0017 of the Pub is a sol-gel varnish, Katoh does not expressly disclose that a glycidoxy organosilane and phenylorganosilane are used together in particular amounts or the glass container is a pharmaceutical primary glass container or the coated pharmaceutical primary glass container has the coating as lubricating or in a specific thickness.  
Sharma like Katoh is directed to a coated glass bottle as disclosed in the abstract and at ¶s 0001, 0007, 0020-0035 and claims 1 and 4 for a glass container like a bottle or jar where a solution having a composition including a silane, a solvent, a catalyst, and water, is applied to an exterior glass surface of the glass container at a temperature between 40 and 60º Celsius, such that the solution at least partially fills the surface imperfections.  From ¶s 0031-0032 the solvent may include normal propanol, denatured ethanol, anhydrous ethanol, methanol, isopropanol, butanol, diethylene glycol, acetones, methylethylketones, tryethyleneglycols, vinylpyrrolidones, toluene, glycerine, phenol, benzyl alcohol, or dioxane {reading on ethanol for pending Claims 11, 14, and 25}.  Also from ¶ 0032 the catalyst may include an acid, for example, the acid may include acetic acid, hydrochloric acid, sulfuric acid, nitric acid, or the like.  
From ¶s 0029-0035 the silane may be composed of one or more of the silanes including:  3-glycidoxypropyltrimethoxysilane (GPTMOS) and the silane may include one more of the following silanes: isobutyltrimethoxysilane, phenyltrimethoxysilane, octyltrimethoxysilane, or aminopropyltriethoxysilane.  In general, the silane may include any suitable functional-based alkoxysilanes, for instance, acrylic, epoxy, amino, or carboxylic.  Also Claim 4 indicated that the silane can be at least one silane.  Given the one or more silanes including (GPTMOS) and the one or more silanes including phenyltrimethoxysilane, and in general the silane can include epoxysilane, which would be GPTMOS that for one or more phenyltrimethoxysilane would be used in combination.  The silane may be 10% to 50% of the solution by weight for the coating such as silane may be about 14% of the pre-sol-gel solution by weight.  Also the solution for the coating is composed of a silane, a solvent, a catalyst, and water {reading on sol-gel varnish}.  Given such an amount with the one or more silanes (See Sharma claims 4 and 6) such as the glycidoxypropyltrimethoxysilane and phenyltrimethoxysilane {as in Katoh and Sharma in a similar amount} here in Sharma from 10 to 50% by weight of the solution or composition, and when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969) {reading on a 1:1 ratio of glycidoxypropyltrimethoxysilane and phenyltrimethoxysilane for ½ of 10-50 weight percent of each in the range of 5 to 25 weight percent for glycidoxypropyltrimethoxysilane and 5 to 25 weight percent for phenyltrimethoxysilane}.  Such ranges overlap those of pending Claims 12 and for 27 for the coating from the solution and in accordance with MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.  
From ¶s 0021 and 0025-0026 the solution is applied to the containers at any temperature suitable for such application.  The viscosity of the solution may be such that it flows well and may be sprayed at room temperatures onto containers.  Also the solution may be applied to the containers in a location downstream of an annealing lehr.  In other words, the solution may be applied to the containers after annealing the containers. In another example, the solution may be applied to the containers at a downstream end of, and in, an annealing lehr that cools containers to 40º Celsius.  After application the solution may be dried, cured, and/or heat treated at suitable temperatures.  For example, the coating 15 may be cured in one temperature range, and/or densified in a higher temperature range.  After heat-treatment, the presently disclosed coating is rigid, scratch resistant, and transparent.  From ¶s 0027-0028 the containers may be heat treated at a temperature greater than 150º Celsius and for a time suitable to flash or cure the solution into the sol-gel.  Alternatively the glass container is heated at a temperature greater than 500º Celsius to produce Si--O--Si bonds with the exterior glass surface of the glass container to result in a coating having between 10% and 20% silicate-based material by weight to increase strength of the glass container.  
From ¶s 0020-0021 the sol-gel with the silane coating on the glass container with heating has the potential to increase the strength of glass containers by healing surface anomalies that may be present in the exterior surface of the container and by preventing further creation of surface anomalies. For example, a solution may flow into a crack in glass and be retained therein as a sol-gel after heat-treating and be bonded thereto as silica after further heat treating, thereby bridging and blunting a crack tip to increase a burst strength of the container by having the rigid and scratch resistant coated transparent bottle.   
The recitation in the claims that the composition is a “a pharmaceutical primary glass container” is synonymous with “a glass container for a pharmaceutical primary container” because claims 3-4, and 11-12, 14, and 25 recite coated glass container components, where the coating is not for a pharmaceutical primary container according to the first ¶ of page 1 of applicant’s specification until it is used during manufacturing in the filling lines of pharmaceutical companies so the recitation is merely an intended use.  Applicant’s attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art.  Only if such structural difference exists, does the recitation serve to limit the claim.  If the prior art structure is capable of performing the intended use, then it meets the claim.  It is the position of the Office that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Katoh in view of Sharma discloses the coatings composition as presently claimed, it is clear that the composition of Katoh as modified by Sharma would be capable of performing the intended use, i.e. as a pharmaceutical primary container, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Katoh a glass container like a bottle with a spray cover film to protect from scratches with lubrication from a covering agent having a silicon compound of formula (I) like -γ-glycidoxy propyl trimethoxysilane, - γ-glycydoxy propyl methyldiethoxylsilane, phenyltrimethoxysilane, - γ -aminopropyl phenyldiethoxysilane in an amount up to 49 weight % of a solution of the covering agent cured into a covering film, as afore-described, where from Sharma the glass container like a bottle of Katoh with a cover film has the one or more silicon compounds of 3-glycidoxypropyltrimethoxysilane (GPTMOS) and phenyltrimethoxysilane together each in an amount from 5 to 25 weight % of the solution with a solvent of ethanol motivated to have a contribution to strengthening the glass container by preventing creation of surface anomalies and scratches as for Claims 3-4 and 11-12, 14 and 25.  Furthermore the combination of Sharma with Katoh has a reasonable expectation of success given that Katoh for a lubricating and scratch resistant film cover for a glass container like a bottle as is Sharma and Katoh discloses the glycidoxypropyl trimethoxysilane or phenyltrimethoxysilane with solvent in similar amounts, while Sharma teaches using a combination of both for the same purpose of scratch resistance.    
Although Katoh as modified by Sharma teaches the scratch cover with emulsion of polyorganosiloxane for lubrication to prevent scratches as Sharma is also scratch resistant with the same silanes, Katoh as modified by Sharma does not expressly disclose the coating as lubricating in a specific thickness as a coated pharmaceutical primary glass container or for Claim 27 an amount of the solvent.  
Fadeev is directed as is Katoh and Sharma to a scratch resistant coating with silanes as disclosed in the abstract and at ¶s 0030, 0068, 0075, 0069, 0078-0085, 0091, 0145, 0152-0156, 0304 and claims 12 and 14 for a low-friction {reading on lubricating of the pending claims 3-4 and 20} coatings and glass articles with low-friction coatings.  The coated glass article may include a glass body comprising a first surface and a low-friction coating {reading on lubricating of the pending claims 3-4} positioned on at least a portion of the first surface of the glass body.  The low-friction coating may include a polymer chemical composition.  The coated glass article may be thermally stable at a temperature of at least about 260ºC. for 30 minutes.  A light transmission through the coated glass article may be greater than or equal to about 55% of a light transmission through an uncoated glass article for wavelengths from about 400 nm to about 700 nm.  The low-friction coating may have a mass loss of less than about 5% of its mass when heated from a temperature of 150 to 350ºC. at a ramp rate of about 10ºC./minute.  From ¶ 0068 and Claim 12 the coated glass article is a pharmaceutical package.  From Claim 14 and ¶s 0078-0085 the coated glass article comprises a glass body comprising a first surface; and a low-friction coating bonded to at least a portion of the first surface of the glass body, the low-friction coating comprising: a coupling agent layer positioned on the first surface of the glass body, the coupling agent layer comprising at least one of: a first silane chemical composition, a hydrolysate thereof, or an oligomer thereof, wherein the first silane chemical composition is an aromatic silane chemical composition; and a chemical composition formed from the oligomerization of at least the first silane chemical composition and a second silane chemical composition; a polymer layer positioned over the coupling agent layer, the polymer layer comprising a polyimide chemical composition, wherein: the first silane chemical composition and the second silane chemical composition are different chemical compositions; the coated glass article is thermally stable at a temperature of at least about 280° C. for 30 minutes; and a light transmission through the coated glass article is greater than or equal to about 55% of a light transmission through an uncoated glass article for wavelengths from about 400 nm to about 700 nm.  The first silane can be an aromatic silane like N-phenylaminopropyl alkoxy silane {i.e. like Katoh and Sharma} and the second silane is different from the first in a solvent like ethanol {reading on pending Claims 11, 14, and 25}.  From ¶ 0075 the thickness of the low-friction coating of less than about 100µm or even less than or equal to about 1 µm. such as less than 50 µm.  These ranges overlap those of pending claim 4 and in accordance with MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.  From ¶s 0068, 0145, 0152-0156, 0304 coated glass containers with coefficients of friction less than or equal to about 0.7 generally exhibit improved resistance to frictive damage {i.e. such as scratches} and, as a result, have improved mechanical properties.  Also the glass containers with low frictive coatings exhibit improved resistance to mechanical damage as a result of the application of the low fictive coating and, as such, the glass containers have enhanced mechanical durability. This property makes the glass containers well suited for use in various applications including, without limitation, pharmaceutical packaging materials.  Also Fadeev discloses at ¶s 0083 and 0183 the GAPS/DC806A coatings were applied using a 1.0% solution of GAPS, 3-aminopropyltrimethoxysilane as an aliphatic silane, in 95 wt. % ethanol in water as a coupling agent in regards to pending Claim 27.  
Applicants are reminded regarding the wording in the claims of “coating formed from a varnish product” that "product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps." See MPEP 2113.  Even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In accordance with MPEP § 2113 I the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations). See also In re Nordt Dev. Co., 881 F.3d 1371,1375-76, 125 USPQ2d 1817, 1820 (Fed. Cir. 2018)(holding "the specification demonstrates that ‘injected molded’ connotes an integral structure," and discussing several cases since Garnero that held "limitations to convey structure even when they also describe a process of manufacture").  Therefore, absent evidence of criticality regarding the presently claimed process and given that Katoh as modified meets the requirements of the claimed coated pharmaceutical primary glass container, Katoh as modified clearly meet the requirements of present claims 11 and other claims having similar process wording.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Katoh as modified a glass container like a bottle with a spray cover film to protect from scratches with lubrication from a covering agent having a silicon compound of -γ-glycidoxy propyl trimethoxysilane, - γ-glycydoxy propyl methyldiethoxylsilane, phenyltrimethoxysilane, - γ -aminopropyl phenyldiethoxysilane in an amount up to 49 weight % of a solution of the covering agent cured into a covering film, where the glass container like a bottle of with a cover film has the one or more silicon compounds of 3-glycidoxypropyltrimethoxysilane (GPTMOS) and phenyltrimethoxysilane together each in an amount from 5 to 25 weight % of the solution with a solvent of ethanol as afore-described, where from Fadeev the phenyltrimethoxysilane is as the first silane compound of an aromatic silane compound of Fadeev and 3-glycidoxypropyltrimethoxysilane is as the second different silane compound in the coating to have a thickness of less than 50 µm for a low –friction coated pharmaceutical package glass container with scratch resistance motivated to have resistance to frictional damage exhibit improved resistance to mechanical damage as for the pharmaceutical primary glass container of Claims 3-4 and 11-12, and 25.  Furthermore the combination of Fadeev with modified Katoh has a reasonable expectation of success because the same components of aromatic silane and a second silane of an epoxy organosilane are in the coating for the same purpose of scratch resistance and increase in strength to frictive damage.  
Claims 13 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Katoh in view of Sharma further in view of Fadeev and further in view of U.S. 2013/0034702, Bockmeyer et al. (hereinafter “Bockmeyer”). 
Regarding Claims 13, and 27-28 Katoh in view of Sharma further in view of Fadeev is applied as to claims 3-4 and 11-12 and 25.  Also as disclosed in Katoh at page 4, line 40-47 colloidal silica is prepared with diluted hydrochloric acid.  Here diluted hydrochloric acid as in diluted to any extent overlaps as with 0.1N HCl of pending Claims 13 and 27.  In accordance with MPEP § 2144.05 and MPEP 2144.05 III in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.  Given the colloidal silica is combined with the silicon compound of organosilane for the covering agent the covering agent of silica and silicon compound of organosilane would have hydrochloric acid {as in pending Claim 13}.  Also from Katoh as modified by Sharma, Sharma discloses in Table 1 the amount of acid like hydrochloric acid (See¶ 0032) as for a matrix, like as for a coating, 10, an amount of acid of 2.01 grams for a total grams of 99.99 (35.61 + 57.58 +2.01 + 4.79) or 2.0 weight percent {reading on the HCl amount of Claims 13 and 27}.  
However Katoh as modified does not expressly disclose a photoinitiator in an amount between 0.1 to 1%.  
Brockmeyer directed as in Katoh to a coating composition of alkoxysilanes such as epoxy-functionalized alkoxysilanes combined with phenyl silanes as disclosed in the abstract and at ¶s 0043, 0075, 0082 as a sol-gel composition as in Sharma discloses at ¶ 0095 that the composition has photoinitiators.  From Example 5 the amount of photoinitiator is 1 gm in a total of 56 grams (10+15+30+1) for 1.79 weight %.  Such an amount is slightly different from that of between 0.1 and 1% by weight   As set forth in MPEP 2144.05, in the case where the claimed range of photoinitiator in the prior art is 1.79 wt %, while the present claims require between 0.01 to 1 % of photoinitiator; it is apparent, however, that the instantly claimed amount of 0.01 to 1 % of photoinitiator and that taught by Bockmeyer are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985).  From these cases where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.  In light of the case law cited above and given that there is only a “slight” difference between the amount of 1.79 wt % of photoinitiator disclosed by Bockmeyer and the amount disclosed in the present claims of 1 wt %, it therefore would have been obvious to one of ordinary skill in the art that the amount of 1 wt % disclosed in the present claims is but an obvious variant of the amounts disclosed in Brookmeyer, and thereby one of ordinary skill in the art would have arrived at the claimed invention.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Katoh as modified a glass container like a bottle with a spray cover film to protect from scratches with lubrication from a covering agent having a silicon compound of formula (I) like -γ-glycidoxy propyl trimethoxysilane, - γ-glycydoxy propyl methyldiethoxylsilane, phenyltrimethoxysilane, - γ -aminopropyl phenyldiethoxysilane in an amount up to 49 weight % of a solution of the covering agent cured into a covering film, where the glass container like a bottle of with a cover film has the one or more silicon compounds of 3-glycidoxypropyltrimethoxysilane (GPTMOS) and phenyltrimethoxysilane similar to formula I or the phenyltrialkoxysilane of formula (i) together each in an amount from 5 to 25 weight % of the solution with a solvent of ethanol with a dilute hydrochloric acid in an amount of 2.0 weight % in included, where the phenyltrialkoxyoxysilane is as the first silane compound of an aromatic silane compound and 3-glycidoxypropyltrimethoxysilane is the second different silane compound in the coating with a thickness of less than 50 µm for a low –friction coated pharmaceutical package glass container with scratch resistance, as afore-described for Claims 3-4 and 11-12, and 25, as incorporated herein, where from Bockmeyer a photoinitiator is included in the coating composition in an obvious amount of 1.79 wt % as an obvious variant of 1% motivated to have a sol-gel coating composition for glass having alkoxysilanes such as epoxy-functionalized alkoxysilanes and phenyl silanes UV cured as for the pharmaceutical primary glass container of Claims 13, and 27-28.  Furthermore the combination of Bockmeyer with modified Katoh as modified has a reasonable expectation of success because the same components of aromatic silane and a second silane of an epoxy organosilane are in a sol-gel coating for the same purpose of coating glass.  
Claims 26-27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over 1) Katoh in view of Sharma further in view of Fadeev and further for Claims 26 and 2) Katoh in view of Sharma further in view of Fadeev and further in view of Bockmeyer for Claims 27 and 29, and for both 1) and 2) further in view of U.S. 5,958,514, Harvey et al (hereinafter “Harvey”). 
For Claims 26-27 and 29 Katoh in view of Sharma further in view of Fadeev is applied as to Claim 3 and 14 for Claim 26 and Katoh in view of Sharma further in view of Fadeev and further in view of Brockmeyer is applied as to Claims 3 and 27 for Claim 29, however Katoh as modified for Claims 3 and 14 or 13 and 27 although disclosing ethylene glycol monobutylether solvent do not expressly disclose a solvent of propyleneglycol methyl ether.    
Harvey like Katoh as modified is directed as disclosed in the abstract and at Col. 1, line 51 to Col. 2, line 8; Col. 5, lines 21-65; Col. 4, line 39 to Col. 5, line 9; Col. 11, lines 51; and Col. 7, line 50 to Col. 8, line to a coating of epoxyfunctional silane like glycidoxypropyltrialkoxysilane, and silane additive of trifunctional silanes, difunctional silanes, monofunctional silanes, and mixtures thereof of the formula R9xSi(OR10)4-x.  In this silane additive formula x is a number of 1, 2 or 3; R9 is H, or an alkyl group containing from 1 to about 10 carbon atoms, a functionalized alkyl 60 group, an alkylene group, an aryl group an alky ether group and combinations thereof; R10 is H, an alkyl group containing from 1 to about 10 carbon atoms, an acetyl group; and combinations thereof, for example, phenyltrimethoxysilane.  A suitable solvent constituent of the aqueous-organic solvent mixture of the coating composition can be any solvent or combination of solvents which is compatible with the epoxy functional silane, such as ethylene glycol butyl ether or propylene glycol methyl ether.  The present invention provides compositions having improved stability which, when applied to a variety of substrates and cured, form transparent coatings having superior abrasion resistant properties.  Broadly, the coating composition comprises an aqueous-organic solvent mixture containing from about 10 to about 99.9 weight percent, based on the total solids of the composition, of a mixture of hydrolysis products and partial condensates of an epoxy functional silane and a tetrafunctional silane and from about 0.1 to about 30 weight percent, based on the total solids of the composition, of a multifunctional compound selected from the group consisting of multifunctional carboxylic acids, multifunctional anhydrides and combinations thereof.  The coating compositions may further include from about 0.1 to about 50 weight percent of a mixture of hydrolysis products and partial condensates of one or more silane additives.  The total solids of the composition, and/or an amount of colloidal silica or a metal oxide or combinations thereof equivalent to from about 0.1 to about 50 weight percent solids, based on the total solids of the composition {reading on an amount of solvent from 50 to 99.9 weight percent overlapping the range of 60 to 96 weight % of pending Claim 27}.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Katoh as modified a glass container like a bottle with a spray cover film to protect from scratches with lubrication from a covering agent having a silicon compound of formula (I) like -γ-glycidoxy propyl trimethoxysilane, - γ-glycydoxy propyl methyldiethoxylsilane, phenyltrimethoxysilane, - γ -aminopropyl phenyldiethoxysilane in an amount up to 49 weight % of a solution of the covering agent cured into a covering film, where the glass container like a bottle of with a cover film has the one or more silicon compounds of 3-glycidoxypropyltrimethoxysilane (GPTMOS) and phenyltrimethoxysilane or the phenyltrialkoxysilane of formula (I) together each in an amount from 5 to 25 weight % of the solution with a solvent of ethanol with a dilute hydrochloric acid in an amount of 2.0 weight % in included, where the phenyltrialkoxyoxysilane is as the first silane compound of an aromatic silane compound and 3-glycidoxypropyltrimethoxysilane is the second different silane compound in the coating with a thickness of less than 50 µm for a low –friction coated pharmaceutical package glass container with scratch resistance, as afore-described for Claims 3-4 and 11-12, and 25, as incorporated herein, or where in addition a photoinitiator is included in the coating composition in an obvious amount of 1.79 wt % as an obvious variant of 1% as afore-described for Claim 27, incorporated herein by reference, where from Harvey the coating of glycidoxypropyltrialkoxysilane and phenyltrialkoxysilane with a solvent of ethyleneglycol monobutylether of Katoh as modified has propylene glycol methyl ether shown as an equivalent solvent by Harvey for the purpose of a solvent for such coatings motivated to provide superior abrasion resistant properties for the pharmaceutical primary glass container of Claims 26-27 and 29.  Furthermore the combination of Harvey with modified Katoh as modified has a reasonable expectation of success because the same components of phenylalkoxysilane and an epoxy organosilane are in coating for the same purpose of coating glass.  
Response to Arguments
Applicant’s arguments filed 04/04/2022 and 08/19/2022 have been fully considered and are persuasive regarding the prior rejection under 35 U.S.C. 112(a), which has been withdrawn.  However Applicant's other arguments are not persuasive regarding the rejections under 35 U.S.C. 103 and including not addressing the rejections under 35 U.S.C. 112(b).  
Applicant argues that the rejection under 35 U.S.C. 103 does not establish a prima facie case of obviousness because Katoh discloses phenyltrimethoxysilane at pages 5-6 and not phenyltriethoxysilane as claimed.  
In response in accordance with MPEP §2123 a rejection is over prior art’s broad disclosure instead of merely preferred embodiments or examples because patents are relevant as prior art for all they contain.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804.  A reference is not limited to a preferred embodiment or example. See In re Lamberti, 545 F.2d 747, 750 (CCPA 1976) ("all disclosure of the prior art, including unpreferred embodiments, must be considered").  Also according to KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 418-19 (2007) ("[T]he [obviousness] analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.").  Katoh’s teaching of phenyltrimethoxysilane is an example of the broad teaching of Katoh of the silane having a formula (I):  
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (where x = 0 or 1; R = alkyl, vinyl, phenyl, aminoalkyl, acryloxyalkyl, methacryloxyalkyl, glycidoxyalkyl, polyoxyalkylene or polyoxyalkylene alkyl; R' = alkyl or phenyl; and R'' = lower alkyl).  This establishes a prima facie obviousness for phenyltrialkoxysilane of an lower alkyl encompassing phenyltriethoxysilane.  Applicants have not addressed this broad teaching of Katoh as set forth in the rejection.
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787